Ingeesold, V. C.
The first question is, have the trustees power to sell and convey certain premises, not specifically mentioned? It is *68apparent from the context of the will that the trustees have an implied power of sale to convey said premises.
Second, in the will, the trustees were directed to distribute, among others, two-elevenths of the estate to one Caroline Yalet, a sister of the deceased; that the said Caroline Yalet survived the testator and died September 30th, 1914, leaving her surviving a daughter, Ada C. Eisley, who is still living and of full age, and descendants of two deceased daughters, Emma Y. Sutherland and Yiolet Neubauer. Emma Y. Sutherland predeceased the testator and died October 30th, 1903, leaving a daughter, Eita S. Erey, who died after the testator on November 15th, 1919, leaving as her only heir a son, Edward Frey. The said Yiolet Neubauer survived the testator and died April 22d, 1913, leaving four children, to wit, Carrie Pedrick, Frank Neubauer, Louis Neubauer and Yiola Standenmaier.
The said two-elevenths should be divided as follows: One-third to Ada C. Eisley, one-third to Edward Frey as the sole representative of Emma V. Sutherland, and one-third in equal parts to Carrie Pedrick, Frank Neubauer, Louis Neubauer and Yiola Standenmaier, as representatives of the said Violet Neubauer.
A decree in accordance with these views will be advised.